Title: Thomas Jefferson to Mr. Logan (of Staunton), 17 February 1817
From: Jefferson, Thomas
To: Logan, Mr. (of Staunton)


          
            Dear Sir
            Monticello Feb. 17. 17.
          
          I have transcribed and send you according to promise a copy of my Equation of time adapted to the present state of the heavens, and which will not be sensibly variant for a great many years to come. this will enable you to ascertain the defaced figures in the round one I gave you, suited to the form & size of a watch paper. when engraved, a half dozen copies for the use of our family will oblige me. accept my best wishes for your health and success and assurances of my esteem & respect.
          Th: Jefferson
        